 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
        UNITED STATES OF AMERICA,
 8                            Plaintiff,
                                                       CR18-16 TSZ
 9         v.
                                                       ORDER
10      JONATHAN RUSHING,
11                            Defendant.

12
            It is the ORDER of the Court that the jury in this case be committed to the custody
13
     of a duly sworn bailiff or bailiffs; and
14
            It is FURTHER ORDERED that the Clerk, U.S. District Court, pay for the meals
15
     of said jurors at the expense of the United States Courts.
16
            IT IS SO ORDERED.
17
            Dated this 30th day of October, 2019.
18

19

20                                                    A
                                                      Thomas S. Zilly
21
                                                      United States District Judge
22

23

     ORDER - 1
